Name: Commission Regulation (EEC) No 336/83 of 10 February 1983 opening a standing invitation to tender for the export of 75 000 tonnes of bread-making wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/ 10 Official Journal of the European Communities 11 . 2 . 83 COMMISSION REGULATION (EEC) No 336/83 of 10 February 1983 opening a standing invitation to tender for the export of 75 000 tonnes of bread-making wheat held by the Greek intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 75 000 tonnes of bread-making wheat to be exported to all third countries with the exception of countries in Zone IV within the meaning of Regula ­ tion (EEC) No 11 24/77 0. 2. The regions in which the 75 000 tonnes of bread-making wheat are stored are given in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4) lays down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies ; Whereas, on 3 February 1983 , Greece notified the Commission that it wished to put up for sale for export to third countries 75 000 tonnes of bread- making wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 23 February 1983 at 1 p.m . (Brussels time). 2 . The time limit for submission of tenders under the last partial invitation to tender shall expire on 25 May 1983 at I p.m . (Brussels time). 3 . The tenders shall be lodged with the Greek inter ­ vention agency. HAS ADOPTED THIS REGULATION : Article 5 The Greek intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation .Article 1 The Greek intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 75 000 tonnes of bread-making wheat held by it . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . O OJ No L 134, 28 . 5 . 1977, p. 53 . 11 - 2 . 83 Official Journal of the European Communities No L 39/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1983 . For the Commission Poul DALSAGER Member of the Commission ANNEX I Place of storage Quantity(tonnes) Volos 25 000 Karditsa 20 000 Avion l Peiraias U 30 000 ANNEX II Standing invitation to tender for the export of 75 000 tonnes of bread-making wheat held by the Greek intervention agency (Regulation (EEC) No 336/83) 1 2 3 4 5 6 7 Tender No Consigment No Quantity (tonnes) Offer price (ECU/tonne) Price increases ( + ) o r reductions ( ) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 I I etc. I I